DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed October 20, 2020. Claim 18 has been cancelled without prejudice.  Claims 1-17, 19, and 20 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt et al. (US 2017/0289506 A1).
In regard to claim 1, Hunt et al. discloses a system for additive manufacturing comprising: 
a dynamic lens for projecting an output beam shape upon a target, said dynamic lens comprising (see e.g. Figures 5-6): 
a first light source 53 generating a first light beam having a first wavelength, 
a projector 51 including a second light source  generating a second light beam having a second wavelength different from said first wavelength and forming said second light beam to an initial pattern, 
a focusing plane 52 including a lensing array of photoactive cells for refracting said first light beam in response to stimulation by said second light beam having said second wavelength, 
said initial pattern of said second wavelength light from said projector causing said lensing array of said photoactive cells to form a phase pattern to curve and focus said first light beam to form the output beam shape on the target (see e.g. paragraphs [0062]-[0063]).  
It is noted that the recitation, “a system for additive manufacturing” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
In regard to claim 3, Hunt et al. discloses the limitations as applied to claim 1 above, and
57 for directing said second light beam from said projector onto said focusing plane and passing said first light beam onto said focusing plane 52.
In regard to claim 12, Hunt et al. discloses the limitations as applied to claim 1 above, and wherein said first light source includes an array of point sources with each of said point sources generating a portion of said first light beam (see e.g. paragraph [0075], where plural light sources are disclosed).
In regard to claim 14, Hunt et al. discloses a method of performing additive manufacturing with a dynamic lens comprising (see e.g. Figures 5-6):
generating by a first light 53 source a first light beam having a first wavelength, 
generating by a second light source (i.e. of 51) of  a second light beam having a second wavelength different from the first wavelength, 
projecting by a projector 51 the second light beam having the initial pattern, 
directing the second light beam having the initial pattern onto a lensing array 52 having a plurality of photoactive cells, 8Appln. No.: TBD Inventors: Todd DEAVILLE et al. Docket No.: 18402-4138 (710665US) Preliminary Amendment 
adjusting each of the photoactive cells of the lensing array 52 according to the initial pattern to create a phase pattern in the lensing array, and 
focusing and directing the first light beam by the lensing array according to the phase pattern to form an output beam shape upon a target (see e.g. paragraphs [0062]-[0063]).
It is noted that the recitation, “performing additive manufacturing” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao,  
In regard to claim 16, Hunt et al. discloses the limitations as applied to claim 14 above, and
combining by a beam combiner 57 the first light beam and the second light beam onto the lensing array.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0289506 A1).
In regard to claim 2, Hunt et al. discloses the limitations as applied to claim 1 above,
wherein substantially all of said first light beam is transmitted to the target in the form of said third light beam.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize utilizing wherein substantially all of said first light beam is transmitted to the target in the form of said third light beam, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

	Doing so would allow substantially most of the light to reach the target which would provide an improved or brighter target image.
In regard to claim 5, Hunt et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein said first light beam has a high-power of at least about 10 kW.
	However, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize utilizing wherein said first light beam has a high-power of at least about 10 kW, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al. with wherein said first light beam has a high-power of at least about 10 kW.
Doing so would provide a desired power that may be determined by the application of the projected image/target.

Claims 4, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0289506 A1) in view of De-Muth et al. (US 2017/0120530 A1).
In regard to claim 4, Hunt et al. discloses the limitations as applied to claim 1 above, but fails to disclose

However, De-Muth et al. discloses (see e.g. paragraph [0059]):
wherein said first light source comprises a plurality of laser diodes.
Given the teachings of De-Muth et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al. with wherein said first light source comprises a plurality of laser diodes.
Doing so would provide a light source capable of providing a large enough power for use in an additive manufacturing powder melting method.
In regard to claim 19, Hunt et al. discloses the limitations as applied to claim 18 above, but fails to disclose
wherein the dynamic lens is configured to perform selective laser sintering (SLS).
However, De-Muth et al. discloses
wherein the dynamic lens is configured to perform selective laser sintering (SLS) (see e.g. paragraph [0082]).
Given the teachings of De-Muth et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al. with wherein the dynamic lens is configured to perform selective laser sintering (SLS).
Doing so would provide a device using a dynamic liquid crystal lens for additive manufacturing that may be adapted to various products.
In regard to claim 20, Hunt et al. discloses the limitations as applied to claim 1 above, but fails to disclose
sintering the target to create a solid structure with the output beam shape.

sintering the target to create a solid structure with the output beam shape (see e.g. paragraph [0082]).
Given the teachings of De-Muth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al., with sintering the target to create a solid structure with the output beam shape.
Doing so would provide a device using a dynamic liquid crystal lens for additive manufacturing that may be adapted to various products.


Claims 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0289506 A1) in view of Hunt et al. (US 2017/0285572 A1), hereinafter Hunt ‘572.
In regard to claim 6, Hunt et al. discloses the limitations as applied to claim 1 above, but fails to disclose
a controller generating a control signal corresponding to said initial pattern and configured to transmit said control signal to said projector.
Hunt ‘572 discloses
a controller generating a control signal corresponding to said initial pattern and configured to transmit said control signal to said projector (see e.g. paragraph [0011]).
Given the teachings of Hunt ‘572, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of 
Doing so would provide a means for changing the pattern to suit the application of the device.
In regard to claim 13, Hunt et al. discloses the limitations as applied to claim 12 above, but fails to explicitly disclose
wherein said point sources are individually controlled according to a projection map, and with said projection map causing each of said point sources to selectively illuminate a corresponding portion of said focusing plane.
However, Hunt ‘572 discloses
wherein said point sources are individually controlled according to a projection map, and with said projection map causing each of said point sources to selectively illuminate a corresponding portion of said focusing plane (see e.g. paragraph [0011] where it is noted that a controller is configured to control phase values).
Given the teachings of Hunt ‘572, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al. with wherein said point sources are individually controlled according to a projection map, and with said projection map causing each of said point sources to selectively illuminate a corresponding portion of said focusing plane.
Doing so would provide a means for changing the pattern to suit the application of the device.
In regard to claim 15, Hunt et al. discloses the limitations as applied to claim 14 above, but fails to disclose

However, Hunt ‘572 discloses 
generating by a controller a control signal for the initial pattern corresponding to the desired output beam shape, and transmitting by the controller the control signal to the projector  (see e.g. paragraph [0011] where it is noted that a controller is configured to control phase values).
Given the teachings of Hunt ‘572, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of Hunt et al. with generating by a controller a control signal for the initial pattern corresponding to the desired output beam shape, and transmitting by the controller the control signal to the projector.
Doing so would provide a means for changing the pattern to suit the application of the device.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0289506 A1) in view of Hunt et al. ‘572 (US 2017/0285572 A1) and further in view of Bos et al. (US 2011/0170039 A1).
In regard to claim 7, Hunt et al., in view of Hunt et al. ‘572, discloses the limitations as applied to claim 6 above, but fails to disclose
said projector includes a spatial light modulator to form said second light beam to said initial pattern according to said control signal.  
However, Bos et al. discloses
(see e.g. paragraph [0147]).  
Given the teachings of Bos et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al., in view of Hunt ‘572, with said projector includes a spatial light modulator to form said second light beam to said initial pattern according to said control signal.  
Doing so would provide the ability to provide light to specific pixels of the focusing plane.
In regard to claim 17, Hunt et al. discloses the limitations as applied to claim 14 above, but fails to disclose
wherein the step of projecting by a projector the second light beam having the initial pattern further comprises: forming the second light beam to the initial pattern by a spatial light modulator.
However, Bos et al. discloses
wherein the step of projecting by a projector the second light beam having the initial pattern further comprises: forming the second light beam to the initial pattern by a spatial light modulator (see e.g. paragraph [0147]).  
Given the teachings of Bos et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al., in view of Hunt ‘572, with wherein the step of projecting by a projector the second light beam having the initial pattern further comprises: forming the second light beam to the initial pattern by a spatial light modulator.
.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0289506 A1) in view of Kizaki et al. (US 2015/0268495 A1).
In regard to claim 8, Hunt et al. discloses the limitations as applied to claim 1 above, and
said focusing plane includes a lensing array of photoactive cells disposed upon a carrier sheet and variably6Appln. No.: TBDInventors: Todd DEAVILLE et al.Docket No.: 18402-4138 (710665US) Preliminary Amendmentrefracting said first light beam in response to stimulation by said second light beam having said second wavelength (see e.g. paragraphs [0062]-[0063]).
Hunt et al. fails to disclose 
wherein each of said photoactive cells includes at least one liquid crystal molecule adjacent at least one photoreactive group connected to a photoalignment layer disposed on said carrier sheet, and 
wherein said photoreactive groups of said photoactive cells undergo a reversible change from a first molecular shape to a second molecular shape in response to light energy at said second wavelength.
However, Kizaki et al. discloses (see e.g. Figures 5a-b):
wherein each of said photoactive cells includes at least one liquid crystal molecule 30 adjacent at least one photoreactive group connected to a photoalignment layer disposed on said carrier sheet (see e.g. paragraph [0035], i.e. azobenzene), and 
wherein said photoreactive groups of said photoactive cells undergo a reversible change from a first molecular shape to a second molecular shape in response to light energy at said second wavelength (see e.g. paragraph [0035], i.e. azobenzene).

Doing so would provide an art recognized equivalent dynamic lens for use in the application.
In regard to claim 9, Hunt et al. discloses the limitations as applied to claim 8 above, but fails to disclose
wherein said photoreactive group comprises Azobenzene.
However, Kizaki et al. discloses
wherein said photoreactive group comprises Azobenzene (see e.g. paragraph [0035]).
Given the teachings of Kizaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al. with wherein said photoreactive group comprises Azobenzene.
Doing so would provide an art recognized equivalent dynamic lens for use in the application.
In regard to claim 11, Hunt et al. discloses the limitations as applied to claim 8 above, but fails to disclose
wherein said photoalignment layer comprises polymer material.
However, Kizaki et al. discloses
(see e.g. paragraph [0035]).
Given the teachings of Kizaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hunt et al. with wherein said photoalignment layer comprises polymer material.
Doing so would provide an art recognized equivalent dynamic lens for use in the application.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0289506 A1) in view of Kizaki et al. (US 2015/0268495 A1) and further in view of Okabe et al. (US 2007/0026165 A1).
In regard to claim 10, Hunt et al., in view of Kizaki et al., discloses the limitations as applied to claim 8 above, but fails to disclose
wherein said spacer chain comprises flexible hydrocarbon.
However, Okabe et al. discloses (see e.g. paragraph [0174]):
wherein said spacer chain comprises flexible hydrocarbon.
Given the teachings of Okabe et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hun et al., in view of Kizaki et al., with wherein said spacer chain comprises flexible hydrocarbon.
	Doing so would allow the cis-trans isomerization reactive skeleton of the azobenzene may be easily aligned (see e.g. paragraph [0174]) of Okabe et al.).

Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 8-10 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, have been fully considered and are appreciated. However, the examiner respectfully disagrees.
Namely, applicant argues that the previously applied prior art fails to disclose the newly added limitation “a system for additive measuring”.  In response to applicant's arguments, the recitation “a system for additive measuring” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Similar arguments apply to independent claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
January 14, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871